Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed its claim herein on May 4, 1933 and seeks to recover the sum of $31.50 for feeding and housing prisoners arrested by the State highway police and brought by them to the calaboose in the city of Blue Island. An itemized statement showing the names of the several prisoners housed and fed, the respective dates, and the amount charged in each case, is attached to the complaint. The claim was investigated at the instance of Mr. L. M. Taylor, then Assistant Superintendent of State Police, who reported as follows: “We have investigated this claim and find that it covers charges for cases which our State officers had taken to the jail and found necessary to hold over. In my opinion this is a just claim.” It appears from the evidence that the amount claimed is justly due and owing by the respondent to the claimant, and It is Therefore Ordered that an award be and the same is hereby entered in favor of the claimant for the sum of Thirty-one Dollars and Fifty Cents ($31.50).